DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 11, 2022 has been entered. Claims 1-10 remain pending in the application. Claims 1-7 and 9-10 are noted as amended. Applicant’s amendments to the specification and claims have overcome all previous objections set forth in the Non-Final Office Action mailed June 9, 2022 and all objections therein have been withdrawn. Further, the amendments to the claims remove any limitations that would invoke 112(f) and the interpretations therein are rendered moot and therefore withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 9, and 10 recite a process of managing a mission regarding image capturing, the process including the steps of manage a mission regarding image capturing and receive an evaluation of the transmitted image. The recited steps, under its broadest reasonable interpretation, are methods of organizing human activity in the form of teaching and a mental process (evaluation). The recited steps, as drafted, are a process that is a method of applying an abstract idea, specifically methods of organizing human activity (teaching) and a mental process (evaluation) capable of being performed in the mind, but for the recitation of the additional elements of an image capturer including an optical system and an image sensor, a controller, a communication interface, a display, an external apparatus, and the apparatus includes multiple modes and additional steps of transmitting the captured image to the external apparatus, displaying a status screen including an avatar that represents a user of the imaging apparatus, wherein the status screen indicates progress of the mission managed by the controller. The additional elements and steps are insignificant extra-solution activity as, under their broadest reasonable interpretation, the additional steps are merely instructions for implementing the process on a generic computing device as discussed below.  The step of receiving an evaluation is both a mental process as it requires an evaluation of the transmitted image and a method of organizing human activity as receiving an evaluation is a key well known process in teaching, and the step of managing a mission regarding image capturing, under its broadest reasonable interpretation, is a method of organizing human activity as it is a step for managing interactions between people in the form of teaching. If claim limitations, under their broadest reasonable interpretation, include a mental process and/or methods for organizing human activity, the limitations fall under the abstract idea judicial exception. Accordingly, claims 1, 9, and 10 recite an abstract idea. 
This judicial exception is not integrated into a practical application because the claims do not recite additional elements or steps that are significantly more than the judicial exception or meaningfully limit the practice of the judicial exception. The additional steps of displaying a status screen including an avatar that represents a user of the imaging apparatus, wherein the status screen indicates progress of the mission managed by the controller and transmitting an image are insignificant extra-solution activity as under their broadest reasonable interpretation the steps are merely displaying and transmitting data generated by the abstract idea process and additional elements that are not indicative of integration as, under its BRI, a user avatar could merely be a photograph of the user, and the additional elements of image capturer including an optical system and an image sensor, a controller, a communication interface, a display, an external apparatus recited at a high-level of generality amounting to a generic computing device per paragraphs 0027 and 0172 of the instant application as the claim limitations could be a generic laptop computer or smartphone with generic camera components that are now ubiquitous with generic computing devices. The newly added limitations of the imaging apparatus having a first mode for capturing mission images and a second mode for capturing non-mission images and the display displaying the status screen in the first mode are insignificant extra-solution activity as a camera or image capturing device having multiple modes is well known as taught by Stavely (US PGPub 20050030388) as discussed further in the prior art rejection below and are merely generally linking the use of the discussed judicial exceptions with image capturing technology. Further, an average human could capture an image by merely drawing what the human sees thereby “capturing an image” that could be evaluated and transmitted as claimed. As such, the additional elements and steps are merely generic computer components used to apply the judicial exception and insignificant extra-solution activity. Accordingly, the additional elements and steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional steps of displaying a status screen including an avatar and progress of the mission and transmitting an image are insignificant extra-solution activities performed before and after the abstract idea. The additional elements of an image capturer including an optical system and an image sensor, a controller, a communication interface, a display, an external apparatus used to perform the process are generic computing components/devices used to apply the judicial exception and therefore fall under the “apply it” limitation of the judicial exception and do not amount to significantly more. As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, under their broadest reasonable interpretation, the additional elements do not meaningfully limit the practice of the abstract idea. Therefore, claims 1 and 20 are not directed to eligible subject matter as they are abstract ideas without significantly more.
Examiner recommends Applicant amend the claims to include the limitations of paragraph 0029 in which the optical system controls the aperture, zoom, and focus of the image capturer and the image sensor is a CMOS or CCD sensor as the proposed limitations would be sufficient to integrate the claim limitations into a practical application by applying the judicial exception with a particular machine. The proposed additions would move the claimed apparatus, method, and CRM from being a generic computing device to a particular machine and therefore overcome the 101 rejection.
Claims 2-8 are dependent from claim 1 and include all the limitations of the independent claim. Therefore, the dependent claims recite the same abstract idea. The limitations of the dependent claims fail to amount to significantly more than the judicial exception. For example:
The limitations of claims 2-5 further recite types of data displayed on the display unit including a status screen and mission list and modifying the status screen based on the progress of the mission and setting information. As the step of displaying data is insignificant extra solution activity, the limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amounts to significantly more than the judicial exception. Additionally, acquiring the setting information is merely inputting/gathering data which is also insignificant extra-solution activity. For these reasons, the analysis performed on the independent claims is also applicable on these claims.
The limitations of claim 6 are further clarifying the data included in the mission of the abstract idea, specifically that the missions include tasks and displays an evaluation for each of the tasks. Further clarifying the type of data included is extra-solution activity and therefore does not meaningfully limit the application of the abstract idea and the evaluation of each task is a further abstract idea which therefore cannot amount to significantly more than the abstract ideas of claim 1. The limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amounts to significantly more than the judicial exception, and therefore, the same analysis of the independent claim is applicable on this claim.
The limitations of claim 7 are further clarification of the transmission/communication of data between the management unit and external apparatus via the communication unit. As the management unit, external apparatus, and communication unit are generic computing devices and the transmission of data is well known insignificant extra-solution activity per MPEP 2106.05(g), the limitations are merely instructions for applying the judicial exception using a generic computing device and insignificant extra-solution activity that do not integrate the judicial exceptions into a practical application or amount to significantly more than the judicial exception. The same analysis of the independent claim is therefore applicable on this claim.
The limitations of claim 8 are further clarification of the hardware embodiment of the apparatus being a camera which is considered a generic computing device as it is recited at a high level of generality. Therefore, the limitation falls under the “apply it” limitation that do not integrate the judicial exceptions into a practical application or amount to significantly more than the judicial exception. The same analysis of the independent claim is therefore applicable on this claim.
Accordingly, claims 2-8 recite abstract ideas without significantly more and are not drawn to eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US PGPub 20190199908) in view of Dawley et al. (US PGPub 20130295545), hereinafter referred to as Dawley, further in view of Stavely (US PGPub 20050030388), and further in view of Adachi (US PGPub 20130258158).
In regards to claim 1, 9, and 10, Matsumoto teaches an imaging apparatus [claim 1] (Abstract; Paragraphs 0041-0042 teach an imaging control system including digital imaging devices), a method for controlling an imaging apparatus [claim 9] (Abstract; Paragraphs 0033, 0041 teach the process may be a method), and a non-transitory storage medium that stores a program causing a computer to execute the method for controlling an imaging apparatus [claim 10] (Abstract; Paragraph 0035 teach a non-transitory computer readable medium having a program for causing a computer to execute the method) comprising: 
an image capturer (Paragraphs 0042, 0044 teach the imaging device includes a camera function capable of capturing images); 
a controller (Paragraph 0045; operation controller 22; Paragraph 0145; processors) configured to manage a mission regarding image capturing (Paragraph 0136 teaches the system can be used to guide students on an image capturing mission during a school event); 
a communication interface (Paragraph 0070) configured to transmit an image captured based on the mission to an external apparatus (Paragraphs 0071, 0102 teach the images taken by the digital imaging devices may be transmitted to the operation control device (external apparatus, such as tablet PC or server (see paragraph 0044))) and receive an evaluation of the transmitted image (Abstract; Paragraphs 0047, 0050 teach the system evaluates the captured images);
a display (Paragraph 0106 teaches an image display section for displaying images); and
wherein the imaging apparatus includes a first mode for capturing images based on the mission (Paragraph 0136 teaches the system can be used to guide students on an image capturing mission during a school event (a first mode)).
Matsumoto does not explicitly teach the display unit configured to display a status screen including an avatar that represents a user of the imaging apparatus; wherein the status screen indicates progress of the mission managed by the controller, based on the received evaluation; and wherein the display displays the status screen in the case of the first mode. However, Dawley teaches a non-linear quest-based earning apparatus including configured to display a status screen (Abstract; Paragraph 0045 teaches the system displays a student’s “player card” (status screen) including their progress and other attributes) including an avatar that represents a user of the imaging apparatus (Fig. 4A, Ref 450; Paragraph 0039 teaches the system includes an user avatar in the form of a graphical representation of a learner or a teacher included in the information area); wherein the status screen indicates progress of the mission managed by the management unit (Abstract; Paragraph 0037 teaches the system includes a user interface configured to display student progress including achievements in quest-based curriculum), based on the received evaluation (Paragraphs 0037 teaches the tracking may include evaluation tools that evaluate student’s work).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Dawley by incorporating displaying the progress of a student or user on a mission and a user representation in the form of a user avatar, as both references and the claimed invention are directed to learning systems usable by students to complete educational missions. By incorporating the teachings of Dawley, one of ordinary skill in the art would modify Matsumoto to display on the image control device to the teacher the progress of students on the current/assigned image capture mission including during the performance of the missions (first mode) and including the user avatar. Upon such modification, the system and method of Matsumoto would include the display unit configured to display a status screen including an avatar that represents a user of the imaging apparatus; wherein the status screen indicates progress of the mission managed by the controller, based on the received evaluation; and wherein the display displays the status screen in the case of the first mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Dawley with Matsumoto’s system and method in order to provide teachers insight to the students’ performance and progress in order to track the students and provide guidance if necessary.
Matsumoto in view of Dawley does not explicitly teach wherein the imaging apparatus includes a first mode for capturing images based on the mission and a second mode for capturing images not based on the mission. However, Stavely teaches an image capturing system and method for improving image capturing ability of a user (Paragraphs 0012, 0014) including multiple modes for operating the image capturing device (Paragraphs 0014-0015).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto in view of Dawley to incorporate the teachings of Stavely by including the multiple modes of the image capturing apparatus of Stavely with the image capturing device of Matsumoto, as both references and the claimed invention are directed to image capturing devices for teaching users. One of ordinary skill in the art would have modified Matsumoto by having the image capturing device include multiple modes capable of switching the image capturing device from a normal operation mode (standard image capturing) to a teaching (mission) mode. Upon such modification, the system and method of Matsumoto in view of Dawley and Stavely would the image capturer wherein the imaging apparatus includes a first mode for capturing images based on the mission and a second mode for capturing images not based on the mission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Adachi with Matsumoto in view of Dawley’s system and method as cameras having multiple modes are well known within the art and achieve the expected result of allowing a user to turn a mission/teaching mode on and off.
Matsumoto in view of Dawley and Stavely does not explicitly teach the image capturer including an optical system and an image sensor and configured to perform image capturing. However, Adachi teaches an image capturing apparatus including an optical system (Paragraph 0027) and an image sensor (Paragraph 0025).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto in view of Dawley and Stavely to incorporate the teachings of Adachi by substituting the image capturing apparatus of Adachi with the image capturing device of Matsumoto, as both references and the claimed invention are directed to image capturing devices. Cameras are well known image capturing devices within the art, and per Adachi, it is well known and understood that image capturing devices possess an optical system and image sensors for capturing the images. Further, as both references teach image capturing devices, the image capturing device of Adachi could be used as the image device of Matsumoto without undue burden or experimentation and would obtain the result of capturing the mission photos of Matsumoto. Upon such modification, the system and method of Matsumoto in view of Dawley and Stavely would the image capturer including an optical system and an image sensor and configured to perform image capturing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Adachi with Matsumoto in view of Dawley and Stavely’s system and method as cameras having an optical system and image sensor are well known within the art and achieve the expected result of capturing images.
In regards to claim 2, Matsumoto does not explicitly teach wherein the display updates the status screen based on the progress of the mission. However, Dawley further teaches wherein the display updates the status screen based on the progress of the mission (Paragraphs 0037, 0039 teach the display including progression bars indicating progress of the quest of the student).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Dawley by incorporating displaying the progress of a student or user on a mission, as both references and the claimed invention are directed to learning systems usable by students to complete educational missions. By incorporating the teachings of Dawley, one of ordinary skill in the art would modify Matsumoto to display on the image control device or the digital imaging device the progress of students on the current/assigned image capture mission. Upon such modification, the system and method of Matsumoto would include wherein the display updates the status screen based on the progress of the mission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Dawley with Matsumoto’s system and method in order to provide users up to date insight on their progress and performance and actively track a student’s progress toward the goal.
In regards to claim 3, Matsumoto does not explicitly teach wherein the display displays, on the status screen, a level of the user based on the progress of the mission. However, Dawley further teaches wherein the display unit displays, on the status screen, a level of the user based on the progress of the mission (Paragraph 0039 teaches the information bar (status screen) includes an experience point (XP) total based on user progression).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Dawley by incorporating displaying the progress of a student or user on a mission, as both references and the claimed invention are directed to learning systems usable by students to complete educational missions. By incorporating the teachings of Dawley, one of ordinary skill in the art would modify Matsumoto to display on the image control device to the teacher the progress of students on the current/assigned image capture mission including the user’s level. Upon such modification, the system and method of Matsumoto would include wherein the display unit displays, on the status screen, a level of the user based on the progress of the mission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Dawley with Matsumoto’s system and method in order to provide users up to date insight on their progress and performance and actively track a student’s progress toward the goal.
In regards to claim 4, Matsumoto further teaches wherein the display displays the status screen based on setting information regarding the avatar (Paragraphs 0077-0081 teach the system includes settings communicated between the base and extension units including a user registration that registers information on a plurality of users including a face image and other identifiers. As the avatar is a graphical representation of the user, the face image can be considered an avatar.), the setting information being acquired from the external apparatus (Paragraphs 0077-0081 teach the system includes a setting section that pushes settings from the control device, which is set as a base unit (external apparatus), to the digital imaging devices, set as extension units, the settings including user registration) after a pairing process is performed with the external apparatus via the communication interface (Paragraphs 0044, 0077-0078 teach that the operation control device is connected to the digital imaging devices via wireless communication and upon connection the setting section sets the operation control device as a base unit and the digital imaging devices extension units).
In regards to claim 5, Matsumoto teaches the display displays an image captured for the mission (Paragraphs 0106, 0136, 0138 teach displaying select images from the digital imaging device including displaying images from a mission such as a school excursion which can be displayed on the display system and/or as part of an album) but does not explicitly teach wherein the display unit displays a list of missions evaluated as completed by the external apparatus. However, Dawley further teaches wherein the display unit displays a list of missions evaluated as completed by the external apparatus (Paragraph 0041 teaches displaying a list of completed quests), and in a case where a completed mission is selected from the list, the display unit displays an image captured for the completed mission (Paragraphs 0037, 0041 teach that the student or teacher my select the list of completed/finished quests including the ability to review work in the selected quests which would include the photos of Matsumoto upon modification).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Dawley by incorporating displaying completed missions/quests and images captured during the mission/quest, as both references and the claimed invention are directed to learning systems usable by students to complete educational missions. By incorporating the teachings of Dawley, one of ordinary skill in the art would modify Matsumoto to display the list of quests including completed quests and accessing the work associated with those quests when selected including the captured images of Matsumoto. Upon such modification, the system and method of Matsumoto would include wherein the display unit displays a list of missions evaluated as completed by the external apparatus, and in a case where a completed mission is selected from the list, the display unit displays an image captured for the completed mission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Dawley with Matsumoto’s system and method in order to provide users access to a comprehensive curriculum including upcoming and completed quests and assignments and give teachers access to the student’s completed work.
In regards to claim 6, Matsumoto does not explicitly teach wherein the mission includes tasks, and wherein the display displays an evaluation for each of the tasks. However, Dawley further teaches wherein the mission includes tasks (Paragraphs 0015, 0022 teach the quests can include tasks and the overall structure of the learning environment can include curriculum broken down into modules that are broken down by quests and sub-quests, which can be prerequisites and requirements for other quests), and wherein the display displays an evaluation for each of the tasks (Abstract; Paragraph 0037 teach the system includes evaluation tools that allow teachers to access a student’s work and evaluate and provide a score to the assignments (tasks) within the quests and curriculum).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Dawley by incorporating breaking down quests/curriculum into smaller units or sub-groups of quests, as both references and the claimed invention are directed to learning systems usable by students to complete educational missions. By incorporating the teachings of Dawley, one of ordinary skill in the art would modify Matsumoto to include tasks within quests (missions) and display the evaluations in the form of scores, grades, or XP points for the tasks and quests. Upon such modification, the system and method of Matsumoto would include wherein the mission includes tasks, and wherein the display displays an evaluation for each of the tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Dawley with Matsumoto’s system and method in order to provide guide students through quests and curriculum by breaking down the quests in to smaller units and tasks that also provide teachers insight into a student’s progress through a larger quest, module, or curriculum.
In regards to claim 7, Matsumoto does not teach wherein the controller receives the mission from the external apparatus via the communication interface and adds the mission. However, Dawley further teaches wherein the controller receives the mission from the external apparatus (Paragraphs 0030, 0037 teach a teach or curriculum designer can create or add quests) via the communication interface (Paragraphs 0033-0034 teach the system includes computing devices including computers and smartphones connected via communication networks) and adds the mission (Paragraphs 0030, 0037 teach a teach or curriculum designer can create or add quests).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Dawley by incorporating editing quests and curriculum by the teachers, as both references and the claimed invention are directed to learning systems usable by students to complete educational missions. By incorporating the teachings of Dawley, one of ordinary skill in the art would modify Matsumoto to include adding missions via the teacher or curriculum designer through a corresponding control device. Upon such modification, the system and method of Matsumoto would include wherein the controller receives the mission from the external apparatus via the communication interface and adds the mission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Dawley with Matsumoto’s system and method in order to provide teachers and curriculum designers the ability to update and adapt quests and curriculum and incorporate additional learning material.
In regards to claim 8, Matsumoto further teaches wherein the imaging apparatus is a camera (Paragraph 0096 teaches the digital imaging device is a digital camera).

Response to Arguments
Applicant's arguments filed October 11, 2022, with respect to the rejection of claims 1-10 under 35 U.S.C. 101, have been fully considered but they are not persuasive. Applicant argues that the claim limitations overcome 35 U.S.C. 101 by providing a concrete improvement to an existing technology and the multiple modes of the imaging apparatus are an inventive concept that are not well-understood, routine, or conventional. With regards to the claimed limitations providing a concrete improvement, as discussed above, the claimed limitations of an image capturer having well-known, generic components of an optical system and image sensor and having multiple modes are recited at a high level of generality. Therefore, per MPEP 2106.05(f) and (h), the limitations under their broadest reasonable interpretation can be performed using a generic computing device and would amount to merely using the computer as a tool to perform the judicial exception or merely generally linking the use of the judicial exception to the technological environment of image capture devices. Further, the limitations are well-understood, routine, or conventional as cameras, image capturing devices, are well taught within the art as discussed above in view of Adachi as cameras are known to have optical systems, image sensors, and a plurality of image capturing modes. Therefore, the limitations do not amount to an inventive concept. Therefore, as discussed above, the limitations do not meaningfully limit the practice of the judicial exception, indicate integration of the judicial exception into a practical application, or amount to significantly more than the judicial exception. The rejection of claims 1-10 under 35 U.S.C. 101 stands.
Applicant’s arguments, see Remarks, filed October 11, 2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 103 have been fully considered and are persuasive by virtue of Applicant’s amendment to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 with the newly cited combination of art.

Conclusion
Accordingly, claims 1-10 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715